                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           EDWARD VINCENT RAY, JR.,
                                  11                                                      Case No. 19-05687 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13
                                           SABRINA ROXANNE FARRELL, et
                                  14
                                           al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983, (Docket No. 1), and later a motion for leave to proceed in
                                  20   forma pauperis (“IFP”), (Docket No. 3). On January 14, 2020, the Court denied IFP status
                                  21   under 28 U.S.C. § 1915(g) because Plaintiff had three or more prior dismissals and was not
                                  22   under imminent danger of serious physical injury at the time of the filing of the action.
                                  23   (Docket No. 4.) Plaintiff was directed to pay the full filing fee no later than fourteen days
                                  24   from the date the order was filed, i.e., no later than January 28, 2020, or face dismissal.
                                  25   (Id. at 4.) The deadline has since passed, and Plaintiff has failed to pay the filing fee.1
                                  26

                                  27   1
                                        The Court notes that Plaintiff filed an appeal on January 27, 2020, which is currently
                                  28   pending in the Ninth Circuit. (Docket Nos. 5, 6.)
                                   1            Accordingly, this matter is DISMISSED for failure to pay the filing fee.
                                   2            IT IS SO ORDERED.
                                   3

                                   4   Dated: _____________________
                                               2/5/2020                                  ________________________
                                                                                         EDWARD J. DAVILA
                                   5
                                                                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Dismissal
                                  27   PRO-SE\EJD\CR.19\05687Ray_dism(fee)


                                  28
